Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is non-final because new art was identified that was not necessitated by amendment.
Status of Claims
Claims 1, 3, 5-7. 9-15, 19-26 are pending.  Claims 20-26 are newly added.  
Priority
Instant application 17067213, filed 10/9/2020 claims benefit as follows:

    PNG
    media_image1.png
    54
    350
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 2/17/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
	In the response Applicant, the 102 rejection is withdrawn because there is no dipole moment in the organic cation.
In view of the amendment, the 112 second paragraph rejections are withdrawn for claims 5 and 20.  However, after consideration of the amendment of claim 11, the 112 rejection of record is withdrawn and reapplied because the term “generally perpendicular” is also a relative term.
Claims 10, 12, 15, 20-26 are withdrawn as not reading on the expanded specie below.
	

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 11, 13-14, 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated the article to Dohner et al. (“the Dohner II article”, J. Am. Chem. Soc. 2014, 136, 1718-1721 ).
Examiner expanded his search to at least 1 below.
The Dohner II article teaches:

    PNG
    media_image2.png
    481
    1413
    media_image2.png
    Greyscale
.
Thus, compound 1 is a lead bromide perovskite having 2D layers wherein the metal layers out number the organic layers and wherein the metal layer is at least 2.  The organic cation contains an alkyl functional group which breaks symmetry and allows for a least some dipole due to more electron donating on one side versus another.  Further, the Dohner article teaches “generally” perpendicular in for example 1-2.  The structure is 2D, lattice has metals and halides, the organic molecule has primary chain carbon atoms, there must be inducement since the properties lead to specific absorption and emission spectrum that are unique for each molecule. 

Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 11 recites: “a direction generally perpendicular”.  This is a relative term.  How much is generally? What is the degree amount of change allowed for generally perpendicular?
It should be noted that Claim 12 has the same issue with “generally parallel” however that claim is withdrawn and therefore it is not rejected herein.  Correction could expedite prosecution.
Conclusions
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622